Me. Ciiiee Justice Beantly:
I concur.
Me. Justice Pigott:
I concur specially. With the holding that the court below did not err in refusing a continuance, I agree. I also- agree that the statement and bill of exceptions used on motion for a new trial are properly before us and must be considered on appeal from the judgment. I concur also in the holding that the credibility of the witness Whalen and the weight of his testimony were for the jury, not the court, and that the court erred in directing a verdict for the plaintiffs. For this error the judgment must be reversed. But from the decision that the court below should have nonsuited the plaintiffs in respect of the first cause of action, I respectfully dissent.